Case 21-31975-KRH       Doc 15      Filed 07/21/21 Entered 07/21/21 11:26:42       Desc Main
                                   Document      Page 1 of 5



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division

   IN RE:                                        )
                                                 )
   JENNIFER LEE SMITH                            )       Case No. 21−31975−KRH
                                                 )       Chapter 13
                          Debtor                 )

                            DEBTOR’S OBJECTION TO CLAIM NUMBER 7

            COMES NOW, the Debtor, by counsel, pursuant to 11 U.S.C. § 502(a) and Bankruptcy

   Rule 3007, and for Debtor’s Objection to Claim Number 7 by First Investors Financial Servicing

   Corporation (“First Investors”), states as follows:

            1.    The Debtor hereby objects to Claim Number 7 by First Investors Financial

   Servicing Corporation for a purported secured debt in the amount of $21,409.42 (“Claim”), on

   the grounds that the Claim is not secured.

            2.    The Claim purports to be secured by a 2011 Nissan Maxima-V6 (“Vehicle”).

            3.    The Vehicle was repossessed by First Investors and subsequently sold at auction

   in October 2018.

            4.    One of the exhibits to the Claim is a check from America’s Auto Auction Virginia

   for $5880.00 as proceeds from the auction.

            WHEREFORE, the Debtor respectfully requests that the foregoing objection be

   sustained, that Claim Number 7 by First Investors Financial Servicing Corporation be disallowed




   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtor
Case 21-31975-KRH        Doc 15    Filed 07/21/21 Entered 07/21/21 11:26:42             Desc Main
                                  Document      Page 2 of 5



   as a secured debt, that said Claim be allowed as an unsecured debt, and for such other relief as

   the Court deems appropriate.



                                                         JENNIFER LEE SMITH


                                                         By: /s/ James E. Kane
                                                                        Counsel

   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtor


                                        CERTIFICATE OF SERVICE

          I hereby certify that on July 21, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof, and will mail a copy hereof by first class

   mail, postage prepaid, to:

                                         First Investors Financial Servicing Corporation
                                         3065 Akers Mill Road
                                         Suite 700
                                         Atlanta, GA 30339

                                         First Investors Financial Servicing Corporation
                                         c/o Corporation Service Company, R/A
                                         100 Shockoe Slip, Floor 2
                                         Richmond, VA 23219



                                                 /s/ James E. Kane
                                                        James E. Kane

                                                2
Case 21-31975-KRH        Doc 15     Filed 07/21/21 Entered 07/21/21 11:26:42          Desc Main
                                   Document      Page 3 of 5




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division

   IN RE:                                       )
                                                )
   JENNIFER LEE SMITH                           )       Case No. 21−31975−KRH
                                                )       Chapter 13
                          Debtor                )

                               NOTICE OF OBJECTION TO CLAIM

            The above Debtor has filed an objection to your claim in the above bankruptcy case.

          Your claim may be reduced, modified or eliminated. You should read these papers
   carefully and discuss them with your attorney, if you have one.

          If you do not want the court to change or eliminate your claim, then, within thirty (30)
   days of service of this Notice you or your attorney must:

                  File with the court, at the address shown below, a written response to the
                   objection and request for a hearing. Unless a written response is filed and
                   served by the date specified, the court may decide that you do not oppose the
                   objection to your claim. If you mail your response to the court for filing, you
                   must mail it early enough so that the court will receive it on or before the date
                   stated above.

                          Clerk of Court
                          United States Bankruptcy Court
                          701 East Broad Street
                          Richmond, VA 23219

            You must also mail a copy to:

                          James E. Kane, Esquire
                          KANE & PAPA, P.C.
                          1313 East Cary Street
                          Richmond, Virginia 23219

                  Attend a hearing scheduled at a later date. You will receive a separate notice of
                   hearing. If no timely response has been filed opposing the relief requested,
                   the court may grant the relief without holding a hearing.

         If you or your attorney do not take these steps, the court may decide that you do not
      oppose the objection to your claim.

                                                3
Case 21-31975-KRH        Doc 15    Filed 07/21/21 Entered 07/21/21 11:26:42   Desc Main
                                  Document      Page 4 of 5




   Date: July 21, 2021
                                                    JENNIFER LEE SMITH


                                                    By: /s/ James E. Kane
                                                                   Counsel



   James E. Kane (VSB #30081)
   KANE & PAPA, P.C.
   1313 East Cary Street
   Richmond, VA 23219
   Telephone: (804) 225-9500
   Facsimile: (804) 225-9598
   Email: jkane@kaneandpapa.com
   Counsel for Debtor




                                             4
Case 21-31975-KRH        Doc 15    Filed 07/21/21 Entered 07/21/21 11:26:42             Desc Main
                                  Document      Page 5 of 5




                                        CERTIFICATE OF SERVICE

          I hereby certify that on July 21, 2021, I will electronically file the foregoing with the

   Clerk of Court using the CM/ECF system, which will then send a notification of such filing

   (NEF) to all parties registered to receive notice thereof, and will mail a copy hereof by first class

   mail, postage prepaid, to:

                                         First Investors Financial Servicing Corporation
                                         3065 Akers Mill Road
                                         Suite 700
                                         Atlanta, GA 30339

                                         First Investors Financial Servicing Corporation
                                         c/o Corporation Service Company, R/A
                                         100 Shockoe Slip, Floor 2
                                         Richmond, VA 23219




                                                 /s/ James E. Kane
                                                        James E. Kane




                                                5
